As filed with the Securities and Exchange Commission on February 27, 2009 Registration No. 333-133709 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Post-Effective Amendment No. 4 to FORM SB-2 on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Primal Solutions, Inc. (Name of Small Business Issuer in Its Charter) Delaware 7372 36-4170318 (State or Jurisdiction (Primary Standard Industrial (IRS Employer of Incorporation or Classification Code Number) Identification No.) organization) 19732 MacArthur Boulevard, Suite Irvine, California (949) 260-1500 (Address and telephone number of principal executive offices and principal place of business) Copies of all communications to: Louis A. Delmonico Acting Chief Executive Officer Brett J. Souza, Esq. Primal Solutions, Inc. Bryan Cave LLP 19732 MacArthur Boulevard, Suite 100 3161 Michelson Drive, Suite 1500 Irvine, California 92612 Irvine, CA 92612 (949) 260-1500 (949) 223-7000 FAX (949) 260-1515 FAX (949) 223-7100 (Name, address and telephone number of agent for service) Approximate Date of Commencement of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. See definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Nonaccelerated filer(Do not check if a smaller reporting company) o Smaller reporting company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.4 toour registration statement on Form S-1 (Registration Statement No. 333-133709), as amended (the "RegistrationStatement") hereby amends the Registration Statement to deregister all securities registered pursuant to the Registration Statement. The Registration Statement registered for resale a total of 804,865shares (as adjusted for the 1-for-35 reverse stock split effective as of June 19, 2008) of the registrant's common stockissuable upon conversion of the outstanding principal and any accrued, but unpaid interest on our Amended and Restated 5% Senior Secured Convertible Notes (the “Notes”), shares issuable upon exercise of the warrants that were issued in the March 2006
